DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites counting a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the initial testing threshold; adding the minimum product parameter, the initial testing threshold, and a number of values between the minimum product parameter and the initial testing threshold into a first set; selecting an element from the first set as an experiment threshold and counting a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the experiment threshold; calculating an effectiveness of the experiment threshold according to the first type quantity of the current products under the initial testing threshold, the third type quantity of the current products under the initial testing threshold, the first type quantity of the current products under the experiment threshold, and the third type quantity of the current products under the experiment threshold; repeating one element from the first set and setting that as the experiment threshold until the first set becomes an empty set to calculate an effectiveness of each element of the first set; and defining an element of the first set with a maximum effectiveness as a suggested lower threshold for testing the current products; wherein the first type quantity of the current products is the quantity determined as good products by the test device, and a manual review is also good products; the second type quantity of the current products is the quantity determined as good products by the test device, and a manual review is defective products; the third type quantity of the current products is the quantity determined as defective products by the test device, and a manual review is good products; the fourth type quantity of the current products is the quantity determined as defective products by the test device, and a manual review is also defective products.
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations either in the mind and/or via mathematical manipulations. That is, there are no limitations in the claim elements that precludes the steps from practically being performed in the mind. For example, the claim elements, in the context of the claims encompasses the user manually counting, adding, selecting and calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of obtaining an initial testing threshold and a set mode of the initial testing threshold set by a test device for testing current products; and obtaining a minimum product parameter from defective products determined by the test device when the set mode of the initial testing threshold is a lower threshold mode. These steps are recited at a high-level of generality such that it amounts to no more than a series of data gathering steps that collect a necessary input for the equation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than a series of data gathering steps that collect a necessary input for the equation. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-5 depend from claim 1 and recite the same abstract idea as claim 1.  The additional claim elements recited in the claims serve to extend the abstract idea. The additional element do not recite any limitations that impose any meaningful limits on practicing the abstract idea or amount to significantly more. That is, the claims neither recite a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
	Claim 6 recites counting a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the initial lower threshold; adding the minimum product parameter, the initial lower threshold, and a number of values between the minimum product parameter and the initial lower threshold into a first set; selecting an element from the first set as a first experiment threshold and counting a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the first experiment threshold; calculating an effectiveness of the first experiment threshold according to the first type quantity of the current products under the initial lower threshold, the third type quantity of the current products under the initial lower threshold, the first type quantity of the current products under the first experiment threshold, and the third type quantity of the current products under the first experiment threshold; repeating one element from the first set and setting that as the first Page 19 of 29experiment threshold until the first set becomes an empty set to calculate an effectiveness of each element of the first set; defining an element of the first set with a maximum effectiveness as a suggested lower threshold for testing the current products; counting a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the initial upper threshold; obtaining a maximum product parameter from defective products determined by the test device under the initial upper threshold; adding the maximum product parameter, the initial upper threshold, and a number of values between the maximum product parameter and the initial upper threshold into a second set; selecting an element from the second set as a second experiment threshold and counting a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the second experiment threshold; calculating an effectiveness of the second experiment threshold according to the first type quantity of the current products under the initial upper threshold, the third type quantity of the current products under the initial upper threshold, the first type quantity of the current products under the second experiment threshold, and the third type quantity of the current products under the second experiment threshold; repeating one element from the second set and setting that as the second Page 20 of 29experiment threshold until the second set becomes an empty set to calculate an effectiveness of each element of the second set; and defining an element of the second set with a maximum effectiveness as a suggested upper threshold for testing the current products; wherein the first type quantity of the current products is the quantity determined as good products by the test device, and a manual review is also good products; the second type quantity of the current products is the quantity determined as good products by the test device, and a manual review is defective products; the third type quantity of the current products is the quantity determined as defective products by the test device, and a manual review is good products; the fourth type quantity of the current products is the quantity determined as defective products by the test device, and a manual review is also defective products.
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations either in the mind and/or via mathematical manipulations. That is, there are no limitations in the claim elements that precludes the steps from practically being performed in the mind. For example, the claim elements, in the context of the claims encompasses the user manually counting, adding, selecting and calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of obtaining an initial lower threshold and an initial upper threshold set by a test device for testing current products; and obtaining a minimum product parameter from defective products determined by the test device under the initial lower threshold. These steps are recited at a high-level of generality such that it amounts to no more than a series of data gathering steps that collect a necessary input for the equation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than a series of data gathering steps that collect a necessary input for the equation. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 7-8 depend from claim 6 and recite the same abstract idea as claim 6.  The additional claim elements recited in the claims serve to extend the abstract idea. The additional element do not recite any limitations that impose any meaningful limits on practicing the abstract idea or amount to significantly more. That is, the claims neither recite a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
	Claim 9 recites count a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the initial testing threshold; add the minimum product parameter, the initial testing threshold, and a number of values between the minimum product parameter and the initial testing threshold into a first set; select an element from the first set as an experiment threshold and count a first type quantity of the current products, a second type quantity of the current Page 22 of 29products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the experiment threshold; calculate an effectiveness of the experiment threshold according to the first type quantity of the current products under the initial testing threshold, the third type quantity of the current products under the initial testing threshold, the first type quantity of the current products under the experiment threshold, and the third type quantity of the current products under the experiment threshold; repeat one element from the first set and setting that as the experiment threshold until the first set becomes an empty set to calculate an effectiveness of each element of the first set; and define an element of the first set with a maximum effectiveness as a suggested lower threshold for testing the current products; wherein the first type quantity of the current products is the quantity determined as good products by the test device, and a manual review is also good products; the second type quantity of the current products is the quantity determined as good products by the test device, and a manual review is defective products; the third type quantity of the current products is the quantity determined as defective products by the test device, and a manual review is good products; the fourth type quantity of the current products is the quantity determined as defective products by the test device, and a manual review is also defective products.
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations either in the mind and/or via mathematical manipulations but for the recitation of generic computer components. That is, other than reciting a processor, there are no limitations in the claim elements that precludes the steps from practically being performed in the mind. For example, the claim elements, in the context of the claims encompasses the user manually counting, adding, selecting and calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of at least one processor; and a storage device storing one or more programs which when executed by the at least one processor, causes the at least one processor to: obtain an initial testing threshold and a set mode of the initial testing threshold set by a test device for testing current products; obtain a minimum product parameter from defective products determined by the test device when the set mode of the initial testing threshold is a lower threshold mode. These steps are recited at a high-level of generality and performed with a generic computer system such that it amounts to no more than a series of data gathering steps that collect a necessary input for the equation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than a series of data gathering steps that collect a necessary input for the equation. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 10-13 depend from claim 9 and recite the same abstract idea as claim 9.  The additional claim elements recited in the claims serve to extend the abstract idea. The additional element do not recite any limitations that impose any meaningful limits on practicing the abstract idea or amount to significantly more. That is, the claims neither recite a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
	Claim 14 recites count a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the initial lower threshold; obtain a minimum product parameter from defective products determined by the test device under the initial lower threshold; add the minimum product parameter, the initial lower threshold, and a number of values between the minimum product parameter and the initial lower Page 25 of 29threshold into a first set; select an element from the first set as a first experiment threshold and count a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the first experiment threshold; calculate an effectiveness of the first experiment threshold according to the first type quantity of the current products under the initial lower threshold, the third type quantity of the current products under the initial lower threshold, the first type quantity of the current products under the first experiment threshold, and the third type quantity of the current products under the first experiment threshold; repeat one element from the first set and setting that as the first experiment threshold until the first set becomes an empty set to calculate an effectiveness of each element of the first set; define an element of the first set with a maximum effectiveness as a suggested lower threshold for testing the current products; count a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the initial upper threshold; obtain a maximum product parameter from defective products determined by the test device under the initial upper threshold; add the maximum product parameter, the initial upper threshold, and a number of values between the maximum product parameter and the initial upper threshold into a second set; Page 26 of 29select an element from the second set as a second experiment threshold and counting a first type quantity of the current products, a second type quantity of the current products, a third type quantity of the current products, and a fourth type quantity of the current products when the current products are tested under the second experiment threshold; calculate an effectiveness of the second experiment threshold according to the first type quantity of the current products under the initial upper threshold, the third type quantity of the current products under the initial upper threshold, the first type quantity of the current products under the second experiment threshold, and the third type quantity of the current products under the second experiment threshold; repeat one element from the second set and setting that as the second experiment threshold until the second set becomes an empty set to calculate an effectiveness of each element of the second set; and define an element of the second set with a maximum effectiveness as a suggested upper threshold for testing the current products; wherein the first type quantity of the current products is the quantity determined as good products by the test device, and a manual review is also good products; the second type quantity of the current products is the quantity determined as good products by the test device, and a manual review is defective products; the third type quantity of the current products is the quantity determined as defective products by the test device, and a manual review is good products; the fourth type quantity of the current products is the quantity determined as defective products by the test device, and a manual review is also defective products.
	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations either in the mind and/or via mathematical manipulations but for the recitation of generic computer components. That is, other than reciting a processor, there are no limitations in the claim elements that precludes the steps from practically being performed in the mind. For example, the claim elements, in the context of the claims encompasses the user manually counting, adding, selecting and calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of at least one processor; and a storage device storing one or more programs which when executed by the at least one processor, causes the at least one processor to: obtain an initial testing threshold and a set mode of the initial testing threshold set by a test device for testing current products; obtain a minimum product parameter from defective products determined by the test device when the set mode of the initial testing threshold is a lower threshold mode. These steps are recited at a high-level of generality and performed with a generic computer system such that it amounts to no more than a series of data gathering steps that collect a necessary input for the equation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than a series of data gathering steps that collect a necessary input for the equation. Mere instructions to add insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 15-16 depend from claim 14 and recite the same abstract idea as claim 14.  The additional claim elements recited in the claims serve to extend the abstract idea. The additional element do not recite any limitations that impose any meaningful limits on practicing the abstract idea or amount to significantly more. That is, the claims neither recite a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tsai et al. in U.S. Patent Publication 2009/0243642 teaches “a testing system and method suitable for determining whether the pins of the socket are properly connected to a printed circuit board” (Abstract).
	Zhang et al. in Non-Patent Literature “An Automatic Recognition Method for PCB Visual Defects” teaches “obtains the apparent defect region image based on template matching defect detection algorithm. And then, the features of the apparent defect region image are extracted by combining the gray histogram features and the geometric features” (Abstract).
	Ma in Non-Patent Literature “Defect Detection and Recognition of Bare PCB Based on Computer Vision” teaches “Defect detection and recognition of bare PCB plays a significant role in computer vision applications.” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865